Citation Nr: 1336904	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  11-13 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

Appellant & his Wife


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1943 to April 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran had a hearing before the undersigned Veterans Law Judge in October 2012.  The transcript is of record.

The Board remanded the Veteran's appeal in March 2013 and again in May 2013.  The Board finds that the remand directives have been completed and, therefore, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent evidence of record does not establish that bilateral hearing loss had its onset during service or within one year of the Veteran's discharge from service; hearing loss has not been shown to be the result of disease or injury incurred during service.




CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, in a September 2009 pre-adjudication letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection including what he needed to provide and what would be obtained by VA.  

The record also reflects that VA has made reasonable efforts to obtain all relevant records pertinent to the matter on appeal, including the Veteran's service treatment records and private treatment records.  The Board recognizes the Veteran's testimony that he had hearing tests during his post-service employment with an automobile manufacturor.  Requests for those records were not made.  The Board finds that the absence of such records, if they exist, is not prejudicial to the Veteran because they would only serve to demonstrate that the Veteran has a current hearing loss disability which is conceded in this decision.  The Veteran has not identified any outstanding evidence.

VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The Veteran was initially afforded a VA examination in November 2009.  Thereafter, the claim was remanded twice for a new examination and subsequently a clarifying opinion.  The Board now finds that together the April 2013 examination and the June 2013 clarifying opinion are adequate and provide sufficient detail so that the Board can perform a fully informed evaluation of the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner in April 2013 provided the proper objective tests including an audiogram and Maryland CNC speech discrimination tests for each ear.  In May 2013, the Board remanded the claim for a clarifying opinion to take into account the lay statements of the Veteran and his wife and his noise exposure during and after service.  In June 2013, the examiner provided the requested opinion after consideration of the claims files and the Board's remand.  The Board finds that, although the examiner could not state an opinion without resorting to speculation and did not provide much additional reasoning beyond that in the April 2013 examination report, the Board can make a fully informed decision based on the evidence of record and a further remand would not benefit the Veteran.

Based on the foregoing, the Board finds that no additional RO action to develop the record in connection with this claim, prior to appellate consideration, is warranted.

II. Service Connection

The Veteran contends he is entitled to service connection because he was exposed to high volume noise exposure without hearing protection as a Motor Machinist Mate during service.
Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  When a condition may be diagnosed by its unique and readily identifiable features, such as a broken leg or a dislocated shoulder, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for organic diseases of the nervous system, such as sensorineural hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

In adjudicating a claim, the Board must determine whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385 ) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The existence of credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post- service findings to the injury in service (as opposed to intercurrent causes) may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Board also notes that Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).

The Veteran currently has hearing loss as defined by VA regulations for the purpose of entitlement to service connection.  38 C.F.R. § 3.385.  In April 2013, the Veteran submitted to a VA Audiological Examination.  Pure tone thresholds, in decibels, were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
15
15
50
60
60
Left Ear
20
50
75
105+
105

Speech recognition scores were 90 percent for the right ear and 48 percent for the left ear.  The first criteria necessary to establish entitlement to service connection has been met.  Thus, the remaining questions are whether current hearing loss had its onset in service or whether it is otherwise the result of a disease or injury, to include noise exposure, in service.

Service treatment records do not indicate any complaints, treatment, or diagnosis related to hearing loss.  No audiograms were performed.  Instead, entrance and separation examinations merely revealed 15/15 (normal) whisper voice and spoken voice tests.  The Veteran's military occupational specialty (MOS) was a Motor Machinist Mate.  The Veteran indicated that as such he was exposed to noise trauma when delivering guns and supplies; he also stated he was engaged in battle.  See August 2009 Statement in Support of Claim.  The Veteran is competent to relate a history of noise exposure.  See 38 C.F.R. § 3.159(a)(2).  His DD-214 confirms his MOS.  Based on that information, in conjunction with the Veteran's testimony, noise exposure is conceded.

Private audiological examinations, in October 2009 and November 2012, reflect complaints of longstanding hearing loss.  In 2009, the Veteran stated hearing in his left ear had been worse than in his right for "about 20 years."  In November 2012, he noted that he experienced hearing difficulties before he was married in 1956.

The Veteran indicated at his November 2009 VA examination that, following service, he worked at a factory for his entire career and was provided hearing protection within the last 15 - 20 years.  The examiner noted in-service and post-service noise exposure and diagnosed asymmetric (left ear worse than right ear) sensorineural hearing loss bilaterally.  The examiner opined that the Veteran's hearing loss is "less likely as not" related to his military service as the separation examination showed a normal whisper and spoken voice test.  He stated: "At this time there is no scientific basis for concluding that delayed onset hearing loss exists and the hearing loss revealed on today's evaluation would have been readily detected by the whisper and/or spoken voice test."

In March 2013, the Board remanded the case for another VA examination and a more in-depth medical opinion that did not rely exclusively on the absence of evidence of a hearing disability during service or upon discharge from service.  The Board recognizes that the whispered voice test cannot measure audiometric threshold shifts, can neither establish nor rule out the presence of a hearing loss disability as defined in 38 C.F.R. § 3.385, and is not capable of capturing hearing loss that may have begun in service following acoustic trauma. See Smith v. Derwinski, 2 Vet. App. 137, 138, 140 (1992) (recognizing that audiometric testing is more precise than a whisper voice test, and the whisper voice test is only an alternative means of testing hearing).  As noted in Training Letter 10-02, "whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure."  VBA Training Letter 10-02 (March 2010).

Following an in-person examination of the Veteran in April 2013, the VA examiner reviewed the Veteran's claims file and concluded:

Review of vet's in-service medical records revealed no diagnostic hearing evaluations from enlistment or separation from service.  Because of the time period (1943-1946), diagnostic audiometry was not the standard of care at that time.  Without comparison of audiograms, however, any opinion as to the origin of the vet's hearing loss would be speculation.  Further complicating the issue is the vet's history of occupational noise exposure.  He reports working in a noisy factory environment for 30 years and being provided with hearing protection for only about 10 years.  He had hearing tests during that time, but none are available for review.  Vet recalls seeing an "ear doctor" in the late 1960s to early 1970s and told his hearing loss did not make him a hearing aid candidate at that time, but that time period would have placed him about 15 years or so into his 30-year career at the noisy factory during the time prior to requiring hearing protection.  The lack of records due to the time period and the report of occupational noise exposure all complicate the examiner's ability to determine, using the available evidence, the origin of the vet's loss with even a 50 percent likelihood.

The examination report based on the April 2013 VA examination did not indicate that the examiner considered the Veteran's conceded in-service noise exposure or the descriptions from the Veteran and his wife of symptoms in-service and after.  In May 2013 the Board remanded the claim again finding the April 2013 examination inadequate because the examiner relied on incomplete facts and did not consider lay evidence with regard to the onset of the Veteran's hearing loss.

In June 2013, the examiner who met with the Veteran in April 2013 provided an additional opinion taking into account the Veteran's in-service noise exposure and the hearing testimony of the Veteran and his wife.  The additional evidence, which she claimed to have already considered in her April 2013 opinion, did not change her conclusion that she could not determine whether the Veteran's hearing loss was at least as likely caused by his noise exposure during service as opposed to some other factor or factors, such as occupational noise exposure after service.

The Board recognizes that when an examiner is asked to render an etiology opinion and determines that she cannot do so without resorting to speculation, the Board may not rely on such an opinion unless the record in its entirety-including the examination and the opinion itself-shows that "the examiner [did] not invoke[ ] the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts."  Jones v. Shinseki, 23 Vet. App. 382 (2010).  In other words, "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  Id. at 389.  "Thus, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must be otherwise apparent in the Board's review of the evidence."  Id. at 390.

Here, upon review of the evidence, the Board finds the examiner's resort to speculation justified.  Several possibilities for the cause of the Veteran's hearing loss appear in the record, namely in-service and post-service noise exposure.  The examiner's rationale as to why she could only speculate was centered on post-service noise exposure and the gap between service and when the Veteran contends he first visited an audiologist in the 1960s or 1970s, at a minimum 15 years after service.  The Board finds that the examiner considered all relevant medical information that might have allowed her to render a non-speculative opinion.  The record does reflect significant hearing loss, especially in the left ear, but the evidence does not allow the Board to ignore the examiner's speculation and come to its own conclusion regarding the etiology of the hearing loss disability.  Indeed, the Board cannot make its own independent medical determinations and is prohibited from exercising independent judgment to resolve medical questions.  Id.; see also Hatlestad v. Derwinski, 3 Vet. App. 213 (1992); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The Board acknowledges the Veteran's sincere belief that his hearing loss is related to his noise exposure in service.  However, medical opinions that are speculative or inconclusive in nature cannot support a claim for entitlement to service connection.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  As there is no competent medical opinion that raises at least a 50 percent probability that the Veteran's hearing loss is related to service as opposed to some other factor or factors, the Board must find that the third element required for service connection, a causal relationship between the Veteran's hearing loss and service, has not been established.

The Board has considered the Veteran's own statements and the statements of his wife made in support of the claim.  The Board notes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The specific issue in this case, however, whether the Veteran has a hearing loss disability which is due to service, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is competent to testify as to observable symptoms, such as decreased hearing acuity, but his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  Id. 
Based on a careful review of the record, the etiology of the Veteran's hearing loss could not be determined to a reasonable degree of certainty based on the evidence and therefore service connection for hearing loss cannot be granted.  The preponderance of the evidence does not support the claim.  Therefore, the benefit of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 



ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


